Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161780                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161780
                                                                    COA: 349082
                                                                    St Clair CC: 18-002783-FH
  DARIN REY ALDRIDGE,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 4, 2020 judgment
  of the Court of Appeals is considered. We DIRECT the St. Clair Prosecuting Attorney to
  answer the application for leave to appeal within 28 days after the date of this order. The
  prosecutor shall address whether the defendant was assigned the proper scores for Offense
  Variables 9, 10, 12, 13 and 19.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2021
           b0421
                                                                               Clerk